COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Sun Coast Resources, Inc. and Alberto Acosta, Jr.

Appellate case number:     01-18-00501-CV

Trial court case number: 2016-63144

Trial court:               125th District Court of Harris County

        Relator’s motions for temporary relief are granted in part. The trial is stayed pending
further order of this court.
        The trial court is ordered to transmit to this court, within 10 days of the date of this order,
all documents produced in camera, in the same format as they were presented to the trial court.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: July 13, 2018